DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 7/25/2022.  In particular, claim 1 has been amended to recite “and on the article surface” regarding “pneumatoceles throughout the entirety of the article” and to delete “further wherein a sphere having a diameter between 2 cm and 1000 cm would fit within the article in at least one location without protruding from a surface of the article.” Claims 2-4, 9, 11-12 have been amended to reflect proper antecedent basis for claim 1. New claim 19 is added is added. The scope of claim 1 has been broadened in a manner not present in the previously examined and rejected claims. 
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason, it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glydon et al. (US 5,658,179).
It is noted that Applicants have defined “article surface” as the “polymer foam-air interface.” This means that the surface is that portion of the polymer foam which contacts the air. 
Glydon et al. teach a preshaped foam board (an article) composed of closed-cell foam material, meaning pneumatoceles are present, with an inner core of lower density foam material and an outer core of greater density foam, meaning the outer core has “compressed” pneumatoceles (see Figures). Glydon et al. states that a top surface, which is the article surface, contains closed-cells. As shown in the Figures, closed cells are present throughout the foam. The foam is made of a thermoplastic foam material which is preferably polyethylene. Thus, Glydon team a polymer foam article having a continuous thermoplastic polymer matrix defining a plurality of pneumatoceles throughout the entirety of the preshaped foam board and on the article surface. Glydon teaches that outer and inner foam cores are first formed, and a polymer film is added to a bottom surface for the purpose of improving gliding on water. It is noted that the top surface of the article of Glydon remains a closed cell foam for the purpose of maintaining a frictional surface. This meets “article surface” of the instant claims, because it is the only portion which has a foam-air interface. The portion to which a film is applied does not have a foam-air interface. Thus, the top surface of the article of Glydon meets the Applicants’ definition of “article surface,” because the top surface is the only part that has an foam-air interface. It is additionally noted that the foam cores, both containing closed-cells throughout the entirety thereof, are welded together before any film is applied. This product, before film application, also meets the instant claims. See column 5, lines 46-47. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12, 15-17, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Glydon et al. (US 5,658,179).
Glydon et al. teach the preshaped foam board discussed above. Glydon teaches that the foamed board has an inner core of lower density foam material and an outer core of greater density foam, meaning the outer core has “compressed” pneumatoceles (see Figures). Regarding compressed pneumatoceles present on a surface region extending 500 microns from the article surface (claim 2) and more than 500 microns from the article surface, it would have been obvious to one of ordinary skill in the art to tailor the thickness of the outer core of greater density, depending on the desired thickness of the outer core, including thicknesses of 500 microns or greater. A thicker outer core would be desirable for better stability for a person riding the board of Glydon et al. Glydon also specifically teaches that the outer foam core is formed by compression forming (see column 5, lines 40-42).
Furthermore, regarding claims 4, 9-12 and 19, each of these claims is merely describing a thickness by using the phrasing “a sphere” having a given diameter would “fit within the article in at least one location without protruding from the article surface” (claims 9-12 and 19) or a sphere having a given diameter would “not “fit within the article in at least one location without protruding from the article surface” (claim 4). One of ordinary skill in the art would readily tailor the thickness of the board of Glydon depending on the desired thickness of the board, including to a thickness which would accommodate spheres having a diameter of 2 cm or 20 cm, if such a thickness is desired. Two spheres of these sizes can be placed side-by-side within the thickness of the board without protruding, should the board be greater than 2 cm thick or greater than 20 cm thick, which would be obvious to produce should this thickness be desired. It would have been obvious to produce a board greater than 2 cm thick, such as 4 cm, or even greater than 20 cm, in order to accommodate a human rider. This would provide a board in which a sphere having a diameter of 2 cm (or 20 cm if so desired), including any of the number of spheres recited in claim 10 (such as when the spheres are side-by-side), would fit within the article in at least one location without protruding from the article surface. 
The front and back ends of the article are curved. Additionally, Glydon teaches that guide rails can be present. The guide rails or the curved front and back ends of the boards of Glydon, which are also made of closed cell foam, can have a thickness which is less than that of the rest of the board, such as a thickness which does not accommodate a sphere having a diameter of 2 cm. Also, consider the following: whether or not the sphere protrudes depends on the placement of the sphere within the article. See the Figure below:


    PNG
    media_image1.png
    221
    448
    media_image1.png
    Greyscale

The position of where the 2 cm sphere is placed will also affect whether the sphere protrudes. The claims do not recite that the sphere be placed in the center portion of the article. A 2 cm sphere can be positioned within the foam board and protrude or not protrude from different surfaces depending on its position. 
Both the thickness and the position of a 2 cm sphere will affect whether said sphere protrudes from the foamed article of Glydon. Thus, if the board is thicker, a 2 cm sphere would not protrude (no matter where the position), whereas the same sphere would protrude in a thinner portion (such as the guide rails or curved ends) of the same foamed board. Additionally, depending on where the sphere is position, it could protrude or not protrude from the foamed boards of Glydon. Thus, the teachings of Glydon meet the instant claims. 
Likewise, regarding the volumes of claims 5-8, the instantly claimed foam only differs from the prior art foam in that the instantly claimed foam has been scaled up and/or has different relative dimensions. As set forth in MPEP 2144.04, IV, scaling up (such as in size) of a previously known material is not sufficient to establish patentability. Additionally, it would have been obvious to one of ordinary skill in the art to produce a foam with a smaller volume or larger volume depending on the desired volume of the end product. For example, it would have been obvious to one of ordinary skill in the art to produce a foam with a smaller volume should a smaller board (such as for a child) be desired. It would have been obvious to create a foam with a larger volume should a larger board, such as for a large adult, be desired.
Regarding claims 15-16, it would have been obvious to one ordinary skill in the art at the time the instant invention was produced to use a polymer foam containing a colorant for the preshaped foamed boards of Glydon in order to provide a board of a desired color. For example, should a green board be desired, one of ordinary skill in the art would use a foam containing a green colorant. In alternative, see the rejection below. 
Regarding claim 17, the claim does not specify what the density reduction is in reference. Thus, a 30-85% density reduction of a foam article in relation to, for example, an article which is not foamed, meets the claim. The foam board of Glydon et al. will have a density reduction of from greater than 0% compared to an article which is not foamed. This overlaps the range of claim 17. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings Gyldon to produce a polymer foam article having a density reduction (compared to a non-foamed article)  which meets the instant claim limitations of instant claim 17 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Regarding instant claim 18, it would have been obvious to one of ordinary skill in the art to produce a foam board having the void fraction of 70% to 85% in order to provide sufficient stability and mechanical properties while also providing sufficient buoyancy to the boards of Glydon. In the alternative, see the rejection below in view of CN 109233047A. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Glydon et al. (US 5,658,179) and further in view of CN 101641255A. Because CN 101641255A is in Chinese, the machine-translated English equivalent is cited below and is attached.
Glydon teaches the polymer foam article (board) as described in this rejection above, the rejection of which is incorporated herein by reference. Glydon does not expressly recite that the foams comprise a colorant, stabilizer, brightener, nucleating agents, fibers, particulates or fillers, particularly talc and/or a colorant. 
However, CN 255A teaches a sports board (¶2) such as surfboards (¶5) made from a foamable polymer matrix which is foamed (¶159). The polymer matrix used to produce the sports board may include nucleating agents, fillers and colorants or dyes. See ¶158.
Both Glydon et al. and CN 101641255A relate to the field of sports boards such as surfboards made from polymer foams such as polyethylene (¶112 and 113 of CN 255A). It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to include a nucleating agent as disclosed in CN 255A in the foam board of Glydon in order to control the cell size of the foams of Glydon et al. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to include a colorant or dye as disclosed in CN 255A in the foam board of Glydon in order to produce a foamed product of a desired color.  



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Glydon et al. (US 5,658,179) and further in view of CN 109233047A. Because CN 109233047A is in Chinese, the machine-translated English equivalent is cited below and is attached.
Glydon teaches the polymer foam article (board) as described in this rejection above, the rejection of which is incorporated herein by reference. Glydon does not expressly recite the void fraction of the foams used to produce the boards.
However, CN 047A teaches polyethylene closed-cell foam boards. Examples of the polyethylene closed-cell foam boards have a porosity of 84.6% and 84.1%. See Table 1. 
Both Glydon and CN 047A relate to the field of closed-cell polyethylene foam boards. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to produce foam boards having the porosity of CN 047A in the invention of Glydon et al. in order to provide a polyethylene closed-cell foam board having improved mechanical properties (see ¶8 of CN 047A). 

Response to Arguments
Applicant’s arguments filed on 7/25/2022 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record, the new grounds of rejection of which were necessitated by Applicant’s amendments filed on 7/25/2022. 
As noted above, the definition of “article surface” is “polymer-air interface,” (see ¶145 of the instant specification), and thus, the surface of articles of the prior art is that which interfaces with the air. Glydon teaches a polymer foam article having a continuous thermoplastic polymer matrix (polyethylene) defining a plurality of pneumatoceles throughout the entirety of the article and on the article surface as described in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766